Case: 11-30393   Document: 00511699025   Page: 1   Date Filed: 12/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                  FILED
                                                               December 19, 2011
                                 No. 11-30393
                              Conference Calendar                Lyle W. Cayce
                                                                      Clerk

UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee

v.

RAMON RODRIGUEZ-BERMUDEZ,

                                          Defendant-Appellant


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:10-CR-107-1


Before KING, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Ramon Rodriguez-Bermudez
presents arguments that he concedes are foreclosed by United States v.
Gomez-Herrera, 523 F.3d 554, 562-63 (5th Cir. 2008), which held that the
disparity in sentences that occurs because some defendants can participate in
a fast-track program while others cannot is not “unwarranted” within the
meaning of 18 U.S.C. § 3553(a)(6). The Government’s motion for summary



       *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
  Case: 11-30393   Document: 00511699025    Page: 2   Date Filed: 12/19/2011

                               No. 11-30393

affirmance is GRANTED, the Government’s alternative motion for an extension
of time to file a brief is DENIED, and the judgment of the district court is
AFFIRMED.




                                     2